Citation Nr: 0605767	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  03-34 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU), for the purpose 
of accrued benefits.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from June 1945 to February 
1949.  The veteran died in December 2001, and the appellant 
is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from July 2002 and March 2003 rating actions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  Statements of the 
Case addressing the issues on appeal were issued in September 
2003 (as to the cause of death claim) and November 2004 (as 
to accrued benefits).

The Board notes that during the veteran's lifetime he was 
represented by an attorney, C.B.S., Esq., in his TDIU claim.  
In November 2003, VA received correspondence from Attorney 
C.B.S., indicating that she is not representing the appellant 
pursuant to her accrued benefits and cause of death claims.  
Accordingly, the appellant is unrepresented herein.

The record reflects that the appellant had requested a Board 
hearing, but she withdrew the hearing request in January 
2005.  

The Board notes that in November 2005, the appellant raised, 
for the first time, a claim of entitlement to dependency and 
indemnity compensation (DIC) under 38 U.S.C.A. § 1318.  The 
appellant's cause of death claim has not been adjudicated 
under that theory of entitlement, and accordingly she has 
never been furnished the law and regulations applicable to 
such claims.  Accordingly, the Board views that matter as a 
separate claim, which is hereby referred to the RO for 
adjudication.  However, as a practical matter, the Board 
notes that there is no conceivable basis for entitlement to 
DIC under 38 U.S.C.A. § 1318 based upon the facts of this 
case.  Section 1318 authorizes payment of DIC only in cases 
where the veteran had, during his lifetime, established a 
right to receive total service-connected disability 
compensation for a specified period immediately preceding 
death.  See 38 C.F.R. § 3.22 (2005); National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
314 F.3d 1373 (Fed. Cir. 2003).


FINDINGS OF FACT

1.  The veteran died in December 2001.  The death certificate 
shows that the immediate cause of his death was cardio-
pulmonary arrest, with an antecedent cause of hypoxic 
encephalopathy, and underlying cause of pneumonia/PTB, with 
other significant contributing causes identified as prostatic 
cancer.  

2.  At the time of the veteran's death, service connection 
was in effect for PTB, chronic, inactive, assigned a 
noncompensable evaluation from December 1998.  

3.  PTB was found to be completely arrested from December 
1987 forward, and this sole service-connected disability did 
not result in, cause, contribute to, or otherwise hasten his 
death.

4.  A claim for entitlement to TDIU was pending at the time 
of the veteran's death, and a claim for accrued benefits was 
received within one year after his death.

5.  The veteran completed 1 year of college, and had work 
experience as a farmer.

6.  The evidence on file at the time of the veteran's death 
did not show that his service-connected disability was of 
such severity as to preclude substantially gainful 
employment, and the clinical evidence shows that he had 
numerous non-service-connected disabilities, including vision 
and hearing impairment and prostatic cancer.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not related to an 
injury or disease incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 101(32), 1101, 1102, 1310 
(West 2002); 38 C.F.R. §§ 3.1(y), 3.303, 3.307, 3.309, 3.312 
(2005).

2.  The criteria for a TDIU for the purpose of accrued 
benefits are not met.  38 U.S.C.A. 5107, 5121 (West 2002); 38 
C.F.R. §§ 3.1000, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to enactment of the VCAA.  The Court acknowledged in 
Pelegrini that where, as here, the section 5103(a) notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice.  Rather, the 
appellant has the right to content-complying notice and 
proper subsequent VA process.  Pelegrini, supra, at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Initially, the Board points out that VCAA notice was provided 
to the appellant in conjunction with and after the 
adjudication of her claims.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  The appellant has 
been provided with every opportunity to submit evidence and 
argument in support of her claims, and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied, because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

In July 2002 and August 2003 letters implementing VA's duties 
to notify and to assist, the RO informed the appellant of the 
steps that had been undertaken with respect to evidentiary 
development of her claims, and what her own responsibilities 
were in accord with the duty to assist.  The letters also 
provided full notice as to the VCAA's provisions.  In 
addition, the appellant was advised by two rating decisions 
and two Statements of the Case (SOC), of the pertinent law 
and what the evidence must show in order to substantiate the 
claims.  All such notices provided by VA must be read in the 
context of prior, relatively contemporaneous communications 
from the agency of original jurisdiction.  Mayfield, supra, 
at 125. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Private and 
VA medical records are on file and a recent VA opinion was 
furnished in 2003.  Likewise, it appears that all obtainable 
evidence identified by the appellant relative to her claims 
has been obtained and associated with the claims file, and 
that she has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  In this regard, in August 2003, 
the appellant indicated that she had no additional evidence 
to submit and that all of the pertinent evidence had already 
been given to VA.

In summary, the RO has taken all necessary steps to both 
notify the appellant of the evidence needed to substantiate 
the claims and assist her in developing relevant evidence.  
Accordingly, the Board finds that no prejudice will result 
from an adjudication of this matter.  Rather, remanding this 
case to the RO yet again for further VCAA development would 
result only in additional delay, with no benefit to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

The veteran died in December 2001, at the age of 82.  The 
death certificate indicates that the immediate cause of his 
death was cardio-pulmonary arrest, with an antecedent cause 
of hypoxic encephalopathy, and underlying cause of 
pneumonia/PTB, with prostatic cancer listed under "other 
significant contributing causes.".  The veteran died at St. 
Martin Hospital, and the death certificate was signed by Dr. 
Z. 

At the time of the veteran's death, service connection was in 
effect for only one condition, i.e., right, chronic, inactive 
PTB, assigned a noncompensable evaluation effective from 
December 1998.  The record reflects that the veteran had a 
permanent and total rating for pension purposes due to non-
service-connected disability, as well as entitlement to 
special monthly pension based on the need for aid and 
attendance, effective from March 2001.  The veteran's 
significant non-service-connected conditions included: senile 
dementia, coronary artery disease; Parkinsonism; and 
degenerative disc disease of the lumbar spine and both knees.  

Service medical records show that the veteran was discharged 
from service due to suffering from PTB, reinfection, active, 
moderately advanced.  Service connection for chronic 
pulmonary tuberculosis (PTB), moderately advanced, active, 
was granted in a September 1949 rating action, for which a 
100 percent evaluation was assigned effective from February 
1949.  Subsequently, PTB was determined to be inactive from 
May 1962, at which time a noncompensable evaluation for PTB 
was assigned.  Thereafter PTB reactivated, warranting the 
assignment of a 100 percent evaluation effective from 
February 1983.  

The veteran filed his original TDIU claim in July 1991, 
maintaining that he was unemployable due to service-connected 
PTB.  He reported that he had not been employed since his 
separation from service due to his service-connected 
disability.  The veteran reported that he had attended one 
year of college.  

The record contains a June 1991 medical summary of Dr. F.  
The doctor noted that since service the veteran had undergone 
treatment for PTB, osteoarthritis/ degenerative arthritis of 
the lumbar spine and knees; peripheral neuritis; coronary 
insufficiency; and hyperopia with presbyopia.  The doctor 
reported that in recent weeks the veteran had experienced 
symptoms of chest pain, coughing and easy fatigability.  It 
was noted that June 1991 X-ray films had shown "pneumonitis 
and or atelectasis" of the right middle lobe and aorta.  A 
diagnosis of atelectasis with pneumonitis, right, middle 
lobe, due to bronchial obstruction; atheromatous aorta, was 
made.  

Dr. F. summarized that, as a consequence of the initial 
condition in 1948, the bronchial tree of the right lung had 
become inflamed and had narrowed through the years.  Dr. F. 
observed that this bronchial situation could possibly explain 
the present medical condition from which the veteran was 
suffering.  Dr. F. reported that, with the above, the 
veteran's capacity to work had been reduced tremendously (85% 
disability) and he could no longer be employed gainfully.

A VA examination was conducted in June 1992.  At that time a 
diagnosis of chronic PTB, inactive from January 1987 to July 
1992, was made.  The examiner commented that the veteran 
could be employed in work requiring only leisurely or light 
activity.  It was noted that he was still mentally fit.  The 
examiner stated that the veteran used to work as a farmer, an 
activity that he still seemed capable of doing.

In a September 1992 rating decision, PTB was assigned the 
following evaluations: 50 percent from December 2, 1989; 30 
percent from December 2, 1993 and noncompensable from 
December 2, 1998.  The RO explained that the evidence 
reflected that, starting from January 1987 and almost 
regularly every 6 months thereafter, there had been 
stabilization of the pulmonary infiltrates over the upper 
right lung, reflecting that the condition was inactive from 
January 1987 to July 1992.

The record contains a September 1992 medical statement 
certifying that the veteran had been receiving treatment for 
service-connected inactive PTB from 1986 to September 1992.  

A field evaluation was conducted in October 1994, at which 
time it was noted that the veteran was still in fair 
possession of both his physical and mental faculties.  The 
report indicted that he was still fully ambulatory, fully 
oriented to everything, and capable of attending to his needs 
himself.

In correspondence received from the veteran in July 1997, he 
informed the RO that Dr. F. had passed away, and his records 
were unavailable.

The report of an October 1997 VA general medical examination 
reflects that the veteran seemed to be doing quite well 
except for a cough.  His complaints consisted of productive 
cough, easy fatigability, low grade fever, dizziness and 
joint pains.  Physical examination led to a diagnosis of 
hypertrophic degenerative osteoarthritis of both knees; 
hypertensive arteriosclerotic heart disease, Functional 
Capacity II (with slight to moderate limitation of physical 
activity and ordinary physical activity causes discomfort); 
post-operative cataract of the right eye, with PCIOL; 
incipient cataract of the left eye; and (illegible).  The 
examiner opined that these disabilities should not limit the 
veteran's ability to do light manual labor or supervisory 
jobs.  An addendum provided that there was no evidence of 
coronary insufficiency.

The report of an October 1997 VA tuberculosis examination 
documents that the veteran was off anti-TB medication.  
Pulmonary function studies were interpreted as normal.  
Radiographic examination resulted in an impression of 
residual scarring, right upper and middle lobes.  The 
diagnosis was pulmonary tuberculosis, inactive, stage IV.

A VA TB board review was conducted in December 1997.  The 
veteran's symptoms included coughing, easy fatigability, and 
low-grade fever.  Physical examination of the chest and lungs 
was unremarkable.  Sputum AFB smears and cultures were 
negative.  Spirometry was normal.  Chest X-ray films from 
October 1997 revealed residual scarring.  An impression of 
PTB, with residual scarring, inactive, stage IV, was made.  

A VA social and industrial survey was conducted in April 
1998.  It was noted that the veteran was ambulatory, but had 
difficulty walking.  The report stated that, although the 
veteran had completed 2 years of college, he had never 
applied to any employment agencies, fearing that he would not 
be hired due to his PTB.  The report indicated that the 
veteran helped his wife in her shrimp sauce business, until 
she stopped her business in 1990 due to her failing health.  
The report indicated that the veteran's primary health 
complaints were hypertension, arthritis, poor vision, asthma, 
impaired hearing, hand tremors and numbness, easy fatigue and 
urinary incontinence.  It was noted that the veteran had 
undergone cataract extraction in June 1997.  A neighbor 
reported that the veteran was quite weak due to old age and 
health problems.  

The social worker noted that the veteran was service-
connected for PTB and was suffering from other non-service-
connected disabilities including hypertension, arthritis, 
asthma, poor vision, impaired hearing, and urinary 
incontinence, which seemed to be controlled by regular 
medications and check-ups.  It was noted that some of these 
health problems could be attributed to old age and therefore 
did not make him totally helpless.  The report stated that 
his capability to attend to his immediate and personal needs 
at home showed an ability to function or do simple tasks 
within his physical limitations.  

In November 2000, the Board remanded the veteran's TDIU claim 
for additional evidentiary development.

Private medical records show that prostatic adenocarcinoma 
was diagnosed in May 2000.  An October 2000 chest X-ray film 
showed minimal PTB, right, of undetermined activity.  A CT 
scan of the brain conducted in December 2000 revealed 
cerebral infarction, right caudate nucleus; and cortical 
cerebral atrophy.  A December 2000 X-ray report showed that 
the veteran had 2 fractured ribs.  

A VA examination was conducted in March 2001.  At that time 
the following conditions were diagnosed: pseudophakia of the 
right eye; cataract of the left eye; astigmatism, presbyopia, 
Parkinson's disease; senile dementia; minimal PTB, Class IV 
(inactive), with probable bronchiectasis; hypertension; 
coronary artery disease; history of 7th and 8th rib fractures; 
prostate cancer; hemorrhoids; discospondylosis and arthritis 
of the lumbosacral spine; degenerative joint disease of both 
knees; and probable cholelithiasis, were made.

In March 2001, the veteran also underwent an examination for 
purposes of special monthly compensation at which time senile 
dementia; Parkinsonism, and unsteady gait, Romberg's sign due 
to ischemic changes in the posterior circulation, were made.

A VA social work survey was conducted in May 2001, at which 
time it was noted that the veteran looked physically weak.  
On interview, the veteran was relevant, but slow in his 
responses, with impaired hearing and memory.  He complained 
of body weakness, easy fatigue, frequent dizziness and an 
inability to walk without support.  He reported that he was 
forced to quit schooling during his second year of college 
due to chest and back pains which he attributed to PTB.  It 
was noted that he had historically spent his time doing 
household chores, farming, and being involved in community 
activities.  It was noted that he had difficulty with these 
activities due to non-service-connected conditions, such as 
arthritis, rheumatism, and dizziness.  It was noted that 
prostatic cancer was diagnosed in 2000, but that the veteran 
did not have the capacity to realize that he was terminally 
ill.  

A PTB evaluation was conducted in May 2001.  The medical 
history indicated that the veteran's last TB board review had 
been in December 1997.  He complained of episodic shortness 
of breath and chronic productive cough.  There was no weight 
loss or fever, and it was noted that he had never smoked.  
Diagnoses of minimal PTB, class IV; probable bronchiectasis 
secondary to PTB; and moderate restrictive ventilatory 
defect, were made.  The examiner opined that the degree of 
ventilatory defect and clinical symptoms would definitely 
affect employability.  The Board notes that a review of the 
actual spirometry testy results dated in March 2001 discloses 
that the maximum voluntary ventilation level was low, which 
could be due to poor effort.  

In January 2002, Dr. Z. provided a clinical summary.  The 
summary indicated that the veteran was admitted in February 
2001 due to chest pain, diagnosed as Koch's, minimal, and 
basal pneumonitis.  (The Board notes that Koch's bacillus is 
synonymous with Mycobacterium tuberculosis.  See Stedman's 
Medical Dictionary, 26th ed., 1995, at 180.)  In March, May 
and September 2001, the veteran was treated for pneumonia and 
pneumonitis.  Dr. Z. indicated that the veteran was last 
treated from December 15 to the 19, 2001.  On admission, he 
experienced fever and difficulty breathing.  Pneumonia, PTB, 
and asthma were diagnosed.  The veteran was discharged and 
improved after 5 days of confinement.  A week after 
discharge, the veteran was rushed to the hospital and was 
pronounced dead on arrival.  

Records from St. Martin Hospital include a February 2001 
medical certificate indicating that the veteran was treated 
for symptoms of fever, cough and difficulty breathing.  
Clinical findings showed decreased breath sounds and 
tachycardia of the lung bases.  X-ray findings included 
haziness in the lung bases and heart enlargement with left 
ventricular prominence.  Impressions of Koch's infection 
(otherwise known as pulmonary tuberculosis, or PTB) of the 
right upper lobe, activity indeterminate; possible bibasal 
pneumonitis; cardiomegaly with left ventricular prominence; 
atheromatous aorta; and old fractures of the 7th and 8th right 
posterior ribs, were made.  Diagnoses of Koch's infection, 
pneumonitis, and prostate cancer were made.  

The record also includes a March 2001 clinical summary of the 
veteran written by Dr. Z. of St. Martin Hospital.  The 
veteran was seen at that time for right lower quadrant pain.  
It was noted that recent X-ray films had shown lumbar 
arthritis and a recent biopsy had revealed prostatic 
adenocarcinoma.  The doctor reported that, six months later, 
a repeat bone scan had shown increasing bone metastasis in 
the right ribs and that bilateral orchiectomy was suggested 
and refused by the veteran pending a second opinion.  Another 
urologist suggested conservative management of the condition.  
Dr. Z. indicated that the veteran was under his close and 
continuous supervision and observation.  Later in March 2001, 
Dr. Z treated the veteran for symptoms of fever, cough, and 
dyspnea, diagnosed as pneumonia.  A March 2001 medical 
certificate signed by Dr. Z. indicated that the veteran was 
treated for symptoms of fever, cough, and difficulty 
breathing.  Clinical findings revealed crepitant rales on 
both lung fields.  A diagnosis of pneumonia was made.  

Also on file is a discharge medical report from the veteran's 
May 2001 hospitalization.  At that time his complaints 
included fever, cough, and difficulty breathing and it was 
noted that these symptoms began a month prior to admission.  
Diagnoses of pneumonia and prostatic cancer were made.  A May 
2001 chest X-ray film revealed bibasal pneumonitis, 
cardiomegaly with left ventricular prominence, and 
atheromatous aorta, noted to be age compatible.  

A subsequent hospital abstract shows that the veteran was 
admitted in September 2001 with symptoms of coughing and 
chest pain.  A chest X-ray revealed cardiomegaly and 
atheromatous aorta.  It was noted that the veteran was known 
to have prostatic cancer and hypertension.  A final diagnosis 
of pneumonia was made.  

The terminal hospital records include a discharge medical 
report signed by Dr. Z. showing that the veteran was 
hospitalized from December 15, 2001, to December 19, 2001.  
Symptoms of coughing, fever and difficulty breathing were 
noted.  Clinical findings consisted of wheezes in the lung 
fields and tight air entry.  Diagnoses of pneumonia, 
bronchial asthma, and PTB were made.  

The appellant filed her DIC/accrued benefits claim in January 
2002.   

In September 2002, VA requested all available clinical 
records regarding the veteran's terminal hospitalization at 
St. Martin Hospital in December 2001, and they were received 
in September 2002.  Although many of the records received 
were duplicates of those already on file, additional medical 
evidence was received which was not previously of record 
including a December 2001 chest X-ray report dated December 
17, 2001.  The report revealed that the lungs were clear and 
the heart was mildly enlarged.  Impressions of: mild 
cardiomegaly; atherosclerotic aorta; old fractures; soft 
tissue density, right diaphragm; and parenchymal 
calcification of the right hemithorax, were made.  An 
ultrasound report dated on December 18, 2001 revealed 
impressions of: cholelithiasis; and liver, common duct, 
hepatobiliary tree, portal vein - negative.  

Also received was a hospital abstract of the veteran's 
December 15-19, 2001, hospitalization, signed by the 
attending physician (not Dr. Z.).  Symptoms of coughing and 
fever were noted.  The results of the December 2001 chest X-
ray films and ultrasound were documented.  Final diagnoses of 
upper respiratory infection and cholelithiasis were made.  

Offered for the record in November 2002 was a clinical 
abstract written by Dr. Z., who noted that the veteran 
presented with a 3-day history of coughing.  The doctor 
reported the results of the December 2001 chest X-ray film.  
It was noted that the veteran had a 50-year history of 
chronic PTB, with no maintenance treatment after he was 
placed on anti-TB agents (the types of which he could not 
recall), and fibrosis or residual scarring set in, on 
roentgen.  It was noted that a February 2001 radiologic 
report revealed tuberculosis or Koch's infection of 
undetermined activity at the right upper lobe.  Dr. Z. stated 
that the veteran never smoked or had a history of bronchial 
asthma, yet had, since the onset of his prostatic cancer, 
been frequently affected by respiratory problems, such as 
cough and dyspnea with fever.  The doctor indicated that the 
veteran was admitted and discharged with diagnoses of 
pneumonia, bronchial asthma, and PTB.  

Dr. Z. stated that the December 2001 chest X-ray did not show 
the tuberculosis that was previously seen, but explained that 
this did not rule out a diagnosis of chronic PTB or Koch's of 
any activity, including residual fibrosis.  The doctor 
explained that the immediate cause of the veteran's death was 
pulmonary arrest with an antecedent factor of hypoxic 
encephalopathy that developed secondarily from underlying 
conditions of PTB and pneumonia.  The doctor stated that PTB 
and pneumonia combined were definitely contributory to the 
veteran's death because they jeopardized his pulmonary 
stability and precipitated a chain of events that compromised 
the compensatory mechanisms of the body against the resultant 
respiratory problems.  Dr. Z. added that any one of the 
complications of PTB, such as bronchostenosis, 
bronchiectasis, or pneumothorax, set in and caused the severe 
respiratory distress and failure of the veteran.  Dr. Z. also 
stated that, although prostatic cancer was a significant 
accompanying condition, it was not directly or otherwise 
contributory to the veteran's death because it was a stable, 
improved condition by then.  

In a March 2003 statement, Dr. Z. offered an explanation for 
the discrepancy in findings made in December 2001, as shown 
by the discharge medical report and hospital abstract.  He 
explained that the discrepancy lay in the fact that the 
hospital abstract was prepared by a resident physician which 
showed final diagnoses of upper respiratory tract infection 
and cholelithiasis.  Dr. Z. stated that this was erroneous 
and was not referred to him for review prior to release.

A VA medical opinion was provided for the record in August 
2003.  The examiner concluded that, upon review of the 
veteran's medical records and chest X-ray reports, his PTB 
was definitely inactive and could not have a contributing 
factor or underlying cause of the veteran's death.  It was 
noted that his series of chest X-ray films, the last of which 
as done in December 2001, showed a stable, minimal residual 
scarring of the upper lobes; the sputum AFB smear and 
cultures done in October 2001 and read in December 2001 were 
also negative.  Therefore the examiner concluded that PTB was 
stable and inactive.  

As for the veteran's death in December 2001, the examiner 
observed that in the veteran's age group (he died at the age 
of 82), the most common cause of sudden death is a cardiac 
event, either a myocardial infarction or a stroke.  The 
examiner stated that pneumonia does not cause sudden death, 
but usually contributes to a cardiac event or an underlying 
cause of it.  The report stated the pneumonia could cause 
death only when it is severe and compromising the lung 
function; and the examiner observed that the veteran had 
several confinements due to pneumonia.  The examiner also 
noted that the veteran had prostatic cancer with metastasis, 
which could compromise his immune system, making him prone to 
pneumonia and a greater risk for a cardioembolic event and 
possible reactivation of PTB.  

In sum, the VA examiner concluded that PTB could only be 
claimed to be an underlying cause of death or contributing 
factor to death when it is active and or massive enough to 
significantly compromise lung function; but there was no 
discernable evidence that this was so in the present case.  
The VA examiner opined that the medical abstract from St. 
Martin's Hospital does not show objective findings sufficient 
to establish the above possible scenario, and that the 
opinion of Dr. Z. is not supported by the medical evidence on 
file. 

II.  Pertinent Law and Regulations

A.  Service Connection - Cause of Death

Pursuant to 38 U.S.C.A. §§ 1110, 1131, a veteran is entitled 
to disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  Service connection may also be 
granted on a presumptive basis for certain chronic 
disabilities when manifested to a compensable degree within 
the initial post-service year.  38 C.F.R. §§ 3.307, 3.309(a).

In order for service connection for the cause of the 
decedent's death to be granted in this case, it must be shown 
that a service-connected disability caused the death, or 
substantially or materially contributed to cause death.  A 
service-connected disability is one that was incurred in or 
aggravated by active service, one that may be presumed to 
have been incurred during such service, or one that was 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4).

B.  TDIU

At the time of the veteran's death, he had a pending claim of 
entitlement to a TDIU.  Although his claim terminated with 
his death, the regulations set forth a procedure for a 
qualified survivor to carry on, to a limited extent, a 
deceased veteran's claim for VA benefits by submitting a 
timely claim for accrued benefits.  38 U.S.C.A. § 5121 (West 
2002); see Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
Thus, while the claim for accrued benefits is separate from 
the TDIU claim filed by the veteran prior to his death, the 
accrued benefits claim is derivative of the veteran's claim, 
and the appellant takes the veteran's claim as it stood on 
the date of his death.  See Zevalkink v. Brown, 102 F.3d 
1236, 1242 (Fed. Cir. 1996); Jones v. West, 146 F.3d 1296 
(Fed. Cir. 1998).  Here, the appellant, the veteran's 
surviving spouse, is advancing essentially the same claim for 
TDIU as the veteran's claim, which was pending at the time of 
his death.

The law applicable to accrued benefits provides that certain 
individuals may be paid periodic monetary benefits, due and 
unpaid for a period not to exceed two years (for deaths 
before December 16, 2003), to which the veteran was entitled 
at the time of his death under existing ratings or based on 
evidence in the file at the time of the veteran's death.  38 
U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000; Pub. L. No. 108-183, 
§ 104 (2005).  Also, under 38 U.S.C.A. § 5121(c), a claim for 
accrued benefits must be filed within one year after the date 
of death.  38 U.S.C.A. § 5121(c).  In this case, the veteran 
died in December 2001, and the appellant filed her claim in 
January 2002.  Thus, a timely claim for TDIU for the purpose 
of accrued benefits has been submitted.

Under 38 C.F.R. § 4.16(a), a total disability rating for 
compensation may be assigned where the schedular rating is 
less than total, if the disabled person is unable to secure 
or follow a substantially gainful occupation as the result of 
service-connected disabilities; provided that if there is 
only one such disability this disability shall be ratable at 
60 percent or more, and that if there are two or more 
disabilities there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.

Should a veteran fail to meet the disability percentage 
requirements of 38 C.F.R. § 4.16(a), the established VA 
policy is that all veterans who nonetheless are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated as 
totally disabled, under 38 C.F.R. § 4.16(b).

The United States Court of Appeals for Veterans Claims has 
stated, in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995):

In determining whether appellant is entitled to a 
total disability rating based upon individual 
unemployability, neither [the] appellant's non-
service-connected disabilities nor his advancing 
age may be considered.  See 38 C.F.R. § 3.341(a) 
(1992); Hersey v. Derwinski, 2 Vet. App. 91, 94 
(1992).  The Board's task was to determine whether 
there are circumstances in this case apart from the 
non-service-connected conditions and advancing age 
which would justify a total disability rating based 
on unemployability.  In other words, the BVA must 
determine if there are circumstances, apart from 
non-service-connected disabilities, that place this 
veteran in a different position than other veterans 
with [the same] combined disability rating.  See 38 
C.F.R. § 4.16(a) (2005).

IV.  Analysis

A.  Service Connection for Cause of Death

In this case, the appellant contends that the cause of the 
veteran's death was etiologically related to service.  
Specifically, she maintains that his service-connected PTB 
was a contributory factor in his death.  As stated before, 
the decedent's death certificate states that the immediate 
cause of his death was cardio-pulmonary arrest, with an 
antecedent cause of hypoxic encephalopathy, and underlying 
cause of pneumonia/PTB, with a significant contributing cause 
identified as prostatic cancer.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing; the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

Essentially, the evidence in favor of the claim consists of 
the death certificate itself which lists PTB as an underlying 
cause of the veteran's death, and a statement provided by Dr. 
Z., who signed the veteran's death certificate and treated 
him during his final year.  Dr. Z. opined that PTB and 
pneumonia combined were definitely contributory to the 
veteran's death, the rationale for that view being that they 
jeopardized his pulmonary stability and precipitated a chain 
of events that compromised the compensatory mechanisms of the 
body against the resultant respiratory problems.  Dr. Z. also 
stated that, although prostatic cancer was a significant 
accompanying condition, it was not directly or otherwise 
contributory to the veteran's death because it was a stable, 
improved condition then.  However, it must be noted that Dr. 
Z. presented no clinical evidence which supported this aspect 
of his opinion, and the record clearly documents that the 
veteran's prostatic cancer had metastasized prior to his 
death.

Moreover, evidence against the claim consists of chest X-ray 
films dated from December 1987 forward which revealed no 
evidence of active PTB, including a chest X-ray taken in 
December 2001, just prior to the veteran's death.  In fact, a 
noncompensable evaluation for PTB was in effect at the time 
of the veteran's death and from December 1998, and that was 
his only service-connected condition.  

Evidence against the claim also consists of the terminal 
medical records themselves, which include a hospital abstract 
of the veteran's December 15-19, 2001, hospitalization, 
signed by the attending physician (not Dr. Z.) which shows 
that symptoms of coughing and fever were noted and document 
final diagnoses of upper respiratory infection and 
cholelithiasis, but not PTB.  In contrast, a discharge 
medical report signed by Dr. Z. showed that the veteran was 
hospitalized from December 15, 2001, to December 19, 2001, 
with symptoms of coughing, fever, and difficulty breathing; 
revealed clinical findings consisted of wheezes in the lung 
fields and tight air entry and showed diagnoses of pneumonia, 
bronchial asthma, and PTB; despite the lack of any clinical 
findings establishing the presence of PTB.  Dr. Z. explained 
this discrepancy by noting that the hospital abstract was 
prepared by a resident physician, and Dr. Z. thought it to be 
erroneous, noting that it was not referred to him for review 
prior to release.  Nevertheless, the fact remains that there 
were no clinical findings of PTB, and no showing of PTB on X-
ray films made in December 2001.  

The Board believes that most probative, objective, well-
supported, and accurate evidence of record consists of a VA 
opinion offered in August 2003.  That opinion came with the 
benefit of review of all of the clinical findings, chest X-
rays, and medical opinions which came before it.  The 
reviewer concluded that upon analysis of the veteran's 
medical records and chest X-ray reports, PTB was definitely 
inactive and could not have a contributing factor or 
underlying cause of the veteran's death.  It was noted that 
his series of chest X-ray films, the last of which as done in 
December 2001, showed a stable, minimal residual scarring of 
the upper lobes; the sputum AFB smear and cultures done in 
October 2001 and read in December 2001 were also negative.  
Therefore the examiner concluded that PTB was stable and 
inactive.  

The VA physician also explained that pneumonia alone does not 
cause sudden death, but usually contributes to a cardiac 
event or an underlying cause of it.  The report stated the 
pneumonia could cause death only when it is severe and 
compromising the lung function; and the reviewer observed 
that the veteran had several confinements due to pneumonia.  
It was further noted that the veteran had prostatic cancer 
with metastasis which could compromise his immune system, 
making him prone to pneumonia and a greater risk for a 
cardioembolic event and possible reactivation of PTB.  In 
sum, the VA expert concluded that PTB could only be claimed 
to be an underlying cause of death or contributing factor to 
death when it is active and or massive enough to 
significantly compromise lung function; but could find no 
evidence that this was so.  The VA reviewer opined that the 
medical abstract from St. Martin's Hospital did not support 
such a sequence of events, and that the opinion of Dr. Z. was 
not supported by the medical evidence on file. 

The Court of Appeals for Veterans Claims has held that the 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  In light of the inconsistencies noted 
in the December 2001 terminal hospitalization records, and 
the other shortcomings of Dr. Z.'s findings as explained 
herein, the Board accords the medical opinion of Dr. Z. less 
probative value than the VA medical opinion, which reflects a 
more comprehensive review of the file.

Upon careful review of this case, the Board finds that the 
most probative and competent evidence in this case fails to 
relate the decedent's death to service or to his single 
noncompensable service-connected disability, inactive PTB.  
No available medical evidence shows that the decedent 
suffered from any cardiovascular condition (aside from PTB) 
or from prostatic cancer until many years following his 
discharge from service.  Similarly, the weight of the most 
probative and competent evidence opposes any finding that the 
veteran's service-connected PTB caused, contributed, 
hastened, or in any way had a role in his death.  

We recognize the appellant's sincere belief that the 
veteran's death was related in some way to his military 
service, specifically to his service-connected PTB.  The 
Board has carefully considered her statements to this effect.  
Nevertheless, in this case the appellant has not been shown 
to have the professional expertise necessary to provide 
meaningful evidence regarding the claimed causal relationship 
between the decedent's death and his military service.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997); ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied 119 S. Ct. 404 (1998).  
See also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Therefore, although we are sympathetic with the appellant's 
loss of her husband, we find a lack of competent medical 
evidence to warrant a favorable decision.  The Board is not 
permitted to engage in speculation as to medical causation 
issues, but "must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the preponderance of the evidence is against the 
appellant's claim of entitlement to service connection for 
the cause of her husband's death.

B.  TDIU

After reviewing the evidence of record which was on file at 
the time of the veteran's death, the Board is in agreement 
with the November 2004 conclusion of the Compensation & 
Pension Service, and finds that the evidence is contrary to a 
finding the veteran's lone service connected disability, 
noncompensable PTB, was of such severity prior to his death 
as to preclude substantially gainful employment.  

As has been established by the clinical evidence, PTB was 
entirely arrested and consistent shown to be inactive, as 
documented by chest X-ray films dated from December 1987 
forward.  Moreover, from December 1998 until the veteran's 
death in December 2001, it was assigned a noncompensable 
evaluation.  

In contrast, the records refect that the veteran suffered 
from numerous non-service-connected conditions, including 
prostatic cancer which was diagnosed in 2000 and 
metastasized.  In this regard, the record reflects that 
entitlement to special monthly pension based on the need for 
aid and attendance was granted effective from March 2001.  
The veteran's significant non-service-connected disabilities 
were identified as: senile dementia, coronary artery disease; 
Parkinsonism; and degenerative disc disease of the lumbar 
spine and both knees.  The record also establishes that the 
veteran had significant vision and hearing impairments.  

Essentially, there has been no evidence that all forms of 
employment, particularly of a sedentary nature, were 
precluded by the veteran's single service-connected 
disability.  The sole fact that a claimant is unemployed or 
has difficulty obtaining employment is not enough.  Even a 
high disability rating, where such has been assigned, in 
itself is recognition that the impairment makes it difficult 
to obtain and keep employment, but does not necessarily 
warrant a TDIU.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See 38 C.F.R. § 4.16(a) (1992).  Social surveys conducted in 
1997, 1998, and 2001, did not implicate the veteran's PTB as 
a factor in his decreased mental and physical condition, 
instead; arthritis, prostatic cancer, and impaired memory and 
hearing, as well as age were mentioned as factors impacting 
his employability and physical and mental decline.  

The only evidence which arguably implicated PTB as a factor 
in the veteran's unemployability consists of a medical report 
of Dr. F. dated in 1991, at which time Dr. F. summarized 
that, as a consequence of the initial condition in 1948, the 
bronchial tree of the right lung had become inflamed and had 
narrowed through the years.  Dr. F. observed that this 
bronchial situation could possibly explain the present 
medical condition from which the veteran was suffering.  Dr. 
F. reported that with the above, the veteran's capacity to 
work had been reduced tremendously (85% disability) and he 
could no longer be employed gainfully.  However, it appears 
that Dr. F. considered all of the veteran's disabilities, 
both service-connected and not, in making that determination; 
as Dr. F. did not address the narrow issue of whether PTB 
exclusively resulted in the veteran's unemployability.  

Moreover, shortly thereafter, a VA examination was conducted 
in June 1992, at which time a diagnosis of chronic, PTB, 
inactive from January 1987 to July 1992, was made.  The 
examiner commented that the veteran could be employed in work 
requiring only leisurely or light activity.  It was noted 
that he was still mentally fit.  The examiner stated that the 
veteran used to work as a farmer, an activity that he still 
seemed capable of doing.

In this case, as in Van Hoose, supra, the weight of the 
probative evidence does not indicate that even sedentary, 
employment was precluded due solely to the veteran's service-
connected disability, PTB.  As explained herein, the 
veteran's numerous non-service-connected disabilities, 
including vision and hearing impairment, senile dementia, 
prostatic cancer, coronary artery disease; parkinsonism; and 
degenerative disc disease of the lumbar spine and both knees, 
which are so pervasive and of such severity that these are 
clearly the obstacles to employability as noted in the VA 
social surveys, as opposed to completely inactive PTB, which 
has been assigned a noncompensable evaluation since 1998 and 
has not been described as having an impact the veteran's 
employability since Dr. F.'s 1991 statement.  

Given the above, the Board finds that, prior to his death, 
the veteran was not precluded from securing substantially 
gainful employment solely by reason of his service-connected 
disability, nor was he incapable of performing the mental and 
physical acts required by employment due solely to his 
service-connected disability, even when his disability is 
assessed in the context of subjective factors such as his 
occupational background (farmer) and level of education (one 
year of college).  While the Board has considered the 
positive evidence represented by the contentions of the 
veteran prior to his death and those of the appellant 
thereafter, asserting that service-connected disability 
precluded employment, the Board finds the probative value of 
this subjective evidence to be overcome by the more objective 
negative clinical evidence summarized above.  Therefore, 
entitlement to a TDIU for the purpose of accrued benefits 
must be denied. 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to TDIU, for accrued benefits purposes, is 
denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


